  Case 13-41746      Doc 46     Filed 12/27/19 Entered 12/27/19 14:56:47           Desc Main
                                  Document     Page 1 of 6


                    UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
In re:                                     )
                                           )     Chapter 13
CESAR L. ROJO                              )
                                           )
                                           )     Case No. 13-41746
                                           )
       Debtor                              )
                                           )     Honorable Judge LaShonda A. Hunt
                                           )
_________________________________________________________________________

                                    NOTICE OF MOTION

TO:    JPMorgan Chase Bank, National Association, ATTN: Jamie Dimon, CEO, 270 Park
       Ave., New York, NY 10017 (via U.S. Certified Mail)
       JPMorgan Chase Bank, National Association c/o Codilis & Associates, P.C. (via ECF)
       Office of the United States Trustee (via ECF)
       Glenn Stearns, Chapter 13 Trustee (via ECF)

       All Creditors Listed on the Attached Service List (via U.S. Mail)

        PLEASE TAKE NOTICE that on January 17, 2020 at 10:15 AM, the undersigned will
appear before the Honorable LaShonda A. Hunt at the Joliet City Hall, located at 150 W. Jefferson
Street, 2nd Floor, Joliet, Illinois 60432, and will then and there present the attached Debtor’s
Motion to Reopen Chapter 13 Case, at which time you may appear if you so choose.


                                CERTIFICATE OF SERVICE

       I, Mohammed O. Badwan, hereby certify that I caused a copy of this notice and attached
Motion to be served, via ECF to the Office of the United States Trustee, Glenn Stearns (Chapter
13 Trustee), and JPMorgan Chase Bank, National Association c/o Codilis & Associates, P.C, and
via U.S. Certified Mail to JPMorgan Chase Bank, National Association, ATTN: Jamie Dimon,
CEO, and via standard U.S. Mail to all creditors listed on the attached service list on December
27, 2019, from the office located at 2500 S. Highland Ave., Suite 200, Lombard, Illinois 60148.
Case 13-41746   Doc 46    Filed 12/27/19 Entered 12/27/19 14:56:47    Desc Main
                            Document     Page 2 of 6




    Dated: December 27, 2019                    Respectfully Submitted,
                                                /s/ Mohammed O. Badwan
                                                Mohammed O. Badwan, Esq.
                                                Joseph S. Davidson, Esq.
                                                Counsel for Debtor
                                                Sulaiman Law Group, Ltd.
                                                2500 S. Highland Ave.
                                                Suite 200
                                                Lombard, IL 60148
                                                Phone (630) 575-8180
                                                Fax: (630) 575- 8188
                                                mbadwan@sulaimanlaw.com
                                                jdavidson@sulaimanlaw.com
                  Case
Label Matrix for local    13-41746
                       noticing           Doc 46 JPMORGAN
                                                   FiledCHASE
                                                           12/27/19       Entered
                                                                BANK, NATIONAL       12/27/19 14:56:47
                                                                               ASSOCIATION                  Desc
                                                                                                 JPMorgan Chase Bank,Main
                                                                                                                      NA
0752-1                                                Document           Page
                                                 c/o Codilis and Associates, P.C. 3 of 6         c/o Codilis & Associates, P.C.
Case 13-41746                                        15W030 North Frontage Road, Suite 100                15W030 North Frontage Road
Northern District of Illinois                        Burr Ridge, IL 60527-6921                            Suite 100
Eastern Division                                                                                          Burr Ridge, IL 60527-6921
Thu Dec 26 17:13:32 CST 2019
U.S. Bankruptcy Court                                ALTAIR OH XIII, LLC                                  Barclaycard Card Services
Eastern Division                                     C O WEINSTEIN,PINSON AND RILEY, PS                   P.O. Box 8802
219 S Dearborn                                       2001 WESTERN AVENUE, STE 400                         Wilmington, Delaware 19899-8802
7th Floor                                            SEATTLE, WA 98121-3132
Chicago, IL 60604-1702

CERASTES, LLC                                        Capital One Bank                                     Ed Financial
C O WEINSTEIN,PINSON AND RILEY, PS                   P.O. Box 30285                                       120 N. Seven Oaks Drive
2001 WESTERN AVENUE, STE 400                         Salt Lake City, Utah 84130-0285                      Knoxville, Tennessee 37922-2359
SEATTLE, WA 98121-3132


Edfinancial on behalf of US Dept. of Educati         Firstmark Services                                   Gumaro Arroyo
120 N. Seven Oaks Dr.                                P.O. Box 82522                                       108 Kingston Drive
Knoxville, TN 37922-2359                             Lincoln, Nebraska 68501-2522                         Bolingbrook, Illinois 60440-3037



Illinois Student Assistance Commission               JP Morgan Chase Bank                                 JPMorgan Chase Bank, National Association
c/o Firstmark Services                               c/o Codilis & Associates                             Chase Records Center
PO Box 82522                                         15W030 North Frontage Road, Suite 100                700 Kansas Lane
Lincoln, NE 68501-2522                               Burr Ridge, Illinois 60527-6921                      Mail Code LA4-5555
                                                                                                          Monroe, LA 71203-4774

Sallie Mae                                           Sallie Mae                                           Cesar L. Rojo
P.O. Box 9655                                        c/o Sallie Mae Inc.                                  7658 Springbrook Drive
Wilkes-Barre, Pennsylvania 18773-9655                220 Lasley Ave                                       Plainfield, IL 60586-4252
                                                     Wilkes-Barre, PA 18706-1496


Glenn B Stearns                                      Patrick S Layng                                      Robert J Adams
801 Warrenville Road                                 Office of the U.S. Trustee, Region 11                Robert J Adams & Associates
Suite 650                                            219 S Dearborn St                                    540 W. 35th St., Ste. 100
Lisle, IL 60532-4350                                 Room 873                                             Chicago, IL 60616-3532
                                                     Chicago, IL 60604-2027




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)JPMorgan Chase Bank, NA                           End of Label Matrix
c/o Codilis & Associates, P.C.                       Mailable recipients    20
15W030 North Frontage Road                           Bypassed recipients     1
Suite 100                                            Total                  21
Burr Ridge, IL 60527-6921
  Case 13-41746       Doc 46     Filed 12/27/19 Entered 12/27/19 14:56:47          Desc Main
                                   Document     Page 4 of 6




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:

 CESAR L. ROJO,                                   Case No. 13-bk-41746

                      Debtor                      Chapter 13

                                                  Honorable Judge LaShonda A. Hunt


              DEBTOR’S MOTION TO REOPEN CHAPTER 13 CASE
______________________________________________________________________________


          NOW COMES the Debtor, CESAR L. ROJO (“Debtor”), by and through his undersigned

counsel, and pursuant to 11 U.S.C. § 350 bringing this Motion to Reopen Chapter 13 case, and in

support thereof, stating as follows:

          1.    On October 25, 2013, Debtor filed a Chapter 13 petition in the United States

Bankruptcy Court for the Northern District of Illinois, Case No. 13-41746.

          2.    On January 30, 2014, Debtor filed a Modified Chapter 13 Plan. [Dkt. 24]

          3.    Debtor’s Modified Chapter 13 plan proposed to cure the default on a mortgage loan

serviced/owned by JPMorgan Chase Bank, National Association (“Chase”), while making the

ongoing payments on the mortgage loan as they became due. Id.

          4.    On February 7, 2014, the Bankruptcy Court confirmed Debtor’s Modified Chapter

13 plan (“Confirmed Plan”). [Dkt. 26]

          5.    Debtor made all the payments prescribed by his Confirmed Plan, including all

arrearages on the mortgage loan and all monthly mortgage payments that became due.

          6.    On August 30, 2018, the Chapter 13 Trustee filed a Notice of Completion of Plan

Payments. [Dkt. 39]
  Case 13-41746       Doc 46      Filed 12/27/19 Entered 12/27/19 14:56:47            Desc Main
                                    Document     Page 5 of 6


       7.      On September 18, 2018, Chase filed its Response to Notice of Final Cure Payment,

agreeing that Debtor has made all arrearage payments and ongoing monthly mortgage payments.

See Claims Register, Claim 8-1.

       8.      On October 18, 2018, as result of Debtor’s successful completion of his Chapter 13

Plan, the Bankruptcy Court closed Debtor’s bankruptcy case. [Dkt. 45]

       9.      The Bankruptcy Court did not grant Debtor a discharge pursuant to 11 U.S.C.

§1328(a) because Debtor was not eligible for discharge as a result of a previous Chapter 7

discharge.

       10.     After the closing of Debtor’s bankruptcy case, Chase continued to deem the

Debtor’s mortgage loan in default and attempted to collect amounts paid through Debtor’s

bankruptcy case.

       11.     Moreover, the Debtor has discovered that Chase disregarded the bankruptcy

process and the Order confirming the Confirmed Plan [Dkt. 26] by (1) attempting to collect pre-

petition arrears after Debtor’s Confirmed Plan was successfully completed; (2) applying Debtor’s

post-petition payments to pay pre-petition arrears causing Debtor to be in a perpetual state of

default on the mortgage loan; (3) holding Debtor’s payments in suspense and not applying the

payments immediately after receipt; (4) continuing collection activity after the successful

completion of Debtor’s Confirmed Plan to recover amounts duly paid through Debtor’s bankruptcy

case; and (5) assessing default fees (inspection fees) to the mortgage loan despite the fact that the

mortgage loan was contractually current as acknowledged by Chase in its Response to Notice of

Final Cure Payment.

       12.     As a result, Debtor has been denied the fresh start contemplated by the Bankruptcy

Code and continues to be harmed by Chase’s unlawful conduct.
  Case 13-41746      Doc 46     Filed 12/27/19 Entered 12/27/19 14:56:47           Desc Main
                                  Document     Page 6 of 6


       13.    Debtor cannot seek relief for Chase’s unlawful conduct without first reopening his

bankruptcy case.

       WHEREFORE, Debtor respectfully prays that this Honorable Court enter an order

directing the Clerk to reopen Debtor’s case for the sole purpose of allowing Debtor to file an

adversary action against Chase for violations of the Confirmed Plan and Fed. R. Bankr. P.

3002.1(b), and for any other relief that this Honorable Court may deem just and proper.

Dated: December 27, 2019                                    Respectfully Submitted,

                                                           /s/ Mohammed O. Badwan
                                                           Mohammed O. Badwan, Esq.
                                                           Counsel for Debtor
                                                           Sulaiman Law Group, Ltd.
                                                           2500 S. Highland Ave.
                                                           Suite 2500
                                                           Lombard, IL 60148
                                                           Phone (630) 575-8180
                                                           Fax: (630) 575-8188
                                                           mbadwan@sulaimanlaw.com
